Citation Nr: 1543305	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for pancreatic necrosis with cholelithiasis and gall bladder removal.


REPRESENTATION

Appellant represented by:	Mandy L. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a hearing before the undersigned in August 2015.  The transcript of this hearing has been associated with the claims file.


FINDING OF FACT

The competent medical evidence shows that the Veteran has chronic additional disability of pancreatic necrosis with cholelithiasis and gall bladder removal as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.


CONCLUSION OF LAW

The criteria for compensation benefits for additional disability of pancreatic necrosis with cholelithiasis and gall bladder removal as a result of treatment rendered by VA, under the provisions of 38 U.S.C.A. § 1151, have been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the duties to notify and assist is moot or represents harmless error.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The Veteran contends that improper treatment by VA of acute pancreatitis with gallstones led to the development of a pancreatic pseudo-cyst resulting in pancreatitic necrosis with cholelithiasis and gall bladder removal.  

In October 2011 the Veteran was advised to go to urgent care due to abdominal pain.  Thereafter the Veteran was admitted to the hospital.  The Veteran remained in the hospital for four days and underwent diagnostic studies and received intravenous antibiotic treatment as well as pain medication.  After the four days the Veteran was discharged from the hospital with a diagnosis of acute pancreatitis most likely secondary to gallstones.  He was scheduled for a follow up with his primary care provider at the Gaylord Community-Based Outpatient Clinic (CBOC).  There is no indication in the records during this admission that the Veteran was offered or given a surgical consult.

The Veteran attended the follow-up in November 2011.  The nurse noted that the Veteran continued to complain of constant mid abdominal discomfort.  He stated that it was better since discharge.  He had diarrhea, sweats, dizziness, chills and felt more tired.  He denied nausea and vomiting.  He was concerned about his weight loss and had no appetite.

The physician assistant that treated the Veteran stated that no etiology was found during his previous admission despite multiple tests.  It was possible that it was gallstones but would need further testing.  It was noted that the symptoms never completely resolved since the initial onset.  The provider indicated that the Veteran had diarrhea, night sweats, and abdominal pain.  Examination revealed the abdomen to be protuberant and tender to palpation/percussion.  There was no guarding/rebound and Murphy's sign was negative.  The Veteran was diagnosed with acute pancreatitis and was set to return to the primary care clinic as scheduled.

Thereafter, in November 2011 the Veteran developed an acute increase in abdominal pain and was admitted to Otsego Memorial Hospital.  The admitting diagnosis was pancreatic pseudocyst.  The Veteran reported that although the pain was much better when discharged from the VA hospital, he still had low levels of epigastric pain after going home.  He was noted to have had known gallstones for many years.  The Veteran was assessed with severe pancreatic pseudocyst and possible early infection.  

The Veteran was treated at Otsego Memorial Hospital with intravenous antibiotics and fluids and narcotics for pain.  When the Veteran did not show any significant improvement on postoperative day one, it was decided that he would likely need to be transferred to a larger care facility in order to care for the complex problem.  After three days he was transferred to the VA system.

In November 2011 the Detroit VA accepted transfer of the Veteran from Otsego Memorial Hospital.

Thereafter, in December 2011 the Veteran was transferred to Henry Ford Hospital due to the development of a vascular condition that required the implantation of an inferior vena cava (IVC) filter.  At that time the Veteran was diagnosed with left lower extremity deep vein thrombosis (DVT) requiring mechanical thrombolysis, bilateral pulmonary emboli, and pancreatic pseudocyst.

The Veteran underwent an exploratory laparotomy, pancreatic necrosectomy, open cholecystectomy, destruction of intraabdominal abscess from the pancreatic pseudocyst, and bilateral lower extremity venogram, inferior venacavogram, catheter directed thrombosis, ultrasound guidance at the Henry Ford Hospital.  

A computed tomography note at Henry Ford Hospital, dated in January 2012, indicated an infected pancreatic pseudocyst secondary to gallstone pancreatitis. 

In June 2012 the Veteran was diagnosed with pancreatic necrosis status post pancreatic necrosectomy and pancreatic fistula.  It was noted that the Veteran may need surgical intervention.  The Veteran had continued fatigue and low stamina.

Dr. B submitted a statement dated in February 2012 reporting that he was the general surgeon at Otsego Memorial Hospital when the Veteran presented through the emergency department in October 2011 with an episode of acute abdominal pain which was an exacerbation of a chronic condition from which he had suffered for the prior month.  The Veteran and the Veteran's spouse reported that the Veteran had undergone one week of inpatient treatment for pancreatitis one month prior.  He had been told that his pancreatitis was secondary to gallstones.  The provider reported that the Veteran indicated that his gallbladder had not been removed and he had not been informed that this might be advisable.  Dr. B. discussed the Veteran's treatment at Otsego Memorial Hospital and his ultimate transfer to a higher level of care within the VA system.  Dr. B. stated "I believe that [the Veteran] most likely suffered a severity and length of illness that would likely have been reduced or eliminated had he received adequate follow up from his initial episode of pancreatitis, including cholecystectomy."

An Institutional Disclosure of Adverse Event, dated in June 2012 discussed the Veteran's care.  Conclusion of the evaluation of care indicated that the Veteran should have had the opportunity/recommendation to be evaluated by a surgeon during or immediately after his hospitalization.  While it is unknown whether a surgical consultation would have prevented the subsequent medical problems suffered by the Veteran it was felt that he was deserving of informed consent regarding surgical evaluation and any recommendations resulting therefrom.

A VA medical opinion was obtained in August 2012.  Where the examiner rendered the opinion:

After reviewing [claims file], history, VA medical records, standard medical textbook, my experience and expertise.  Pancreatic necrosis is rare but known complication of acute pancreatitis and can not be predicted [which] patient will develop it, so [whether] surgical consult during inpatient stay would have change[d] the future outcome or not is unknown as [a VA doctor] mentioned.  Going through Saginaw VAMC record, patient was [admitted] for acute pancreatitis, treated well and stabilised.  Discharge summery also mentioned patient's condition improved and became clinically stable [for] discharge.  Advised for follow up for further work.  So in my opinion patient's unfortunate complication is that the proximate cause of additional disability was an event which was not reasonably foreseeable. 

In May 2014, a private provider opined that the standard of care is to surgically evaluate a patient with gallstone pancreatitis on their first admission to hospital and offer cholecystectomy as definitive management to prevent future episodes of pancreatitis, which can be more severe.

Entitlement to compensation under 38 U.S.C. § 1151 for pancreatic necrosis with cholelithiasis and gall bladder removal is warranted.  The Veteran's treatment records subsequent to his treatment at VA in October 2011 reveal additional disability.  Specifically, the Veteran developed pancreatic necrosis and eventually underwent surgery.  The Veteran's additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination.  The VA examiner's opinion is confusing in that the provider noted that pancreatic necrosis is a rare but known complication but also stated that the complication was "an event which was not reasonably foreseeable."  That opinion would provide a basis to grant compensation because the additional disability was due to an event not reasonably foreseeable.  The VA Institutional Disclosure of Adverse Event found that the Veteran should have been afforded a surgical consultation during his initial treatment by VA.  A private provider has opined that the standard of care is to surgically evaluate a patient with gallstone pancreatitis on their first admission to hospital.  Another private provider has opined that the severity and length of the Veteran's illness most likely would have been reduced or eliminated had he received adequate follow up from his initial episode of pancreatitis, including cholecystectomy.  The Board finds the private opinions and the VA Institutional Disclosure of Adverse Event more probative than the opinion rendered by the VA medical examiner.  As such, compensation under 38 U.S.C. § 1151 for pancreatic necrosis with cholelithiasis and gall bladder removal is granted.


ORDER

Compensation under 38 U.S.C. § 1151 for pancreatic necrosis with cholelithiasis and gall bladder removal is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


